Case 1:18-cv-07359-DLI-CLP Document 46 Filed 03/05/19 Page 1 of 1 PageID #: 5746



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------- x
 KATHALEEN FREEMAN, et al.,                                        :
                                                                   : REQUEST FOR CERTIFICATE
                    Plaintiffs,                                    : OF DEFAULT
                                                                   :
 -against-                                                         : Case No. 18-cv-7359 (DLI)(CLP)
                                                                   :
 HSBC HOLDINGS PLC, et al.,                                        :
                                                                   :
                    Defendants.                                    :
 ----------------------------------------------------------------- x

 TO:    DOUGLAS C. PALMER
        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK


        Please enter the default of defendant Bank Saderat PLC pursuant to Rule 55(a) of the

 Federal Rules of Civil Procedure for failure to plead or otherwise defend this action as fully appears

 from the court file herein and from the attached affirmation of Aaron Schlanger.


 Dated: March 5, 2019

                                                       OSEN LLC

                                                By:    /s/ Aaron Schlanger
                                                       Aaron Schlanger
                                                       2 University Plaza, Suite 402
                                                       Hackensack, New Jersey 07601
                                                       Telephone: (201) 265-6400
                                                       Fax: (201) 265-0303

                                                       Attorneys for Plaintiffs
